DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the pin falling into the arcuate track groove and the connecting rod is folding relative to the joint (of claim 6); the end portion facing downward and hooking the lower side edge of the enclosing sheet the press fastener (of claim 9), alongside and joint holding down the upper end of the enclosing sheet (of claim 9) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: "5".  Corrected drawing sheets in 
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.

Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because "of outer opening groove;. The enclosing sheet..." should read as "of outer opening groove;[[. T]] the enclosing sheet..."; "opening of the outer opening groove. In the assembling..." should read as "opening of the outer opening groove; [[. I]] in the assembling". It is not clear what "the side edge of enclosing sheet are flat put in the opening"; and due to speculative app  Correction is required.  See MPEP § 608.01(b).
The specification appears to diverge from idiomatic English in at least several instances. Several examples include (but are not limited to): “the overall aesthetics of bedframe will not be influenced, accompanied by inconvenient assembly and disassembly and wash, that is a big trouble to the users” (pages 1-2), “The purpose of the present invention is to overcome the deficiencies in. the existing technology to provide a bedframe.” (page 2, second paragraph), “More particularly, wherein a diameter of the first inner tube is smaller than or equal to the width of outer opening groove.” (page 2 last paragraph), “Finally, a foot pad 23 is fitted over the lower end of the support leg 2, and the foot pad 23 covers the lower end of the first inner tube 4, so that the first inner tube 4 and enclosing sheet 3 are 
The disclosure is objected to because of the following informalities: "when the, pin falls into the locking groove".  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 7, and 9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “the upper and lower ends” are recited. There is a lack of sufficient antecedent basis for these two features as ‘an upper end’ and ‘a lower end’ has not been previously disclosed. For the purposes of examination, the limitation is construed as “[[the]] upper and lower ends”.
Regarding claim 4, the limitation “the upper end surface of the support leg” is recited. There is a similar lack of sufficient antecedent basis for “the upper end surface” as ‘an upper end surface has not an upper end surface of the support leg”.
Regarding claim 7, the limitations “the upper end edge of the enclosing sheet” “the second inner tube” “the lower end face” and “of lower end face” are recited. There is a lack of sufficient antecedent basis for the limitations as the limitations have not been previously introduced with “a” or similar introductory language. There is further confusing antecedent basis, as “[[the]] an upper end of the enclosing sheet” has already been disclosed in claim 1 in connection to the first tube mounting. Appropriate correction is required and proper distinguishment should be availed between the claimed terms.
Regarding claim 9, the limitations “The lower side of the enclosing sheet” and “the upper end edge of the enclosing sheet” are recited. There appears to be a lack of insufficient antecedent basis that corresponds with 112b rejections previously recited in the current office action. Appropriate correction, careful consideration should be taken in changes rendered that take the previously noted claims.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “screwed by” in claim 4 is used by the claim to mean “screwed in with,” while the accepted meaning is “screwed (actively) by, (such as 'screwed by nail').” The term is indefinite because the specification does not clearly redefine the term.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Pacella et al. (U.S. Pub. No. 2019/0335919); hereafter “Pacella”.
Regarding claim 1, Pacella discloses (FIGS. 1, 2, 9, 12, 13, and 15) bedframe, comprising: an enclosing frame (14; FIG. 1) and a plurality of support legs (12; FIG. 1) mounted on an lower side of the enclosing frame (as illustrated in FIG. 1) for supporting the enclosing frame (as illustrated in FGIS. 1 and 2) and enclosing sheets (11; FIG. 2) between the support legs (as illustrated in FIG. 2), wherein the support leg includes an outer opening groove (20; FIG. 3/20’; FIGS. 12 and 13) extending along the longitudinal direction thereof and located inward in a lateral surface (As illustrated in FIGS. 3 and 12), an opening width of the outer opening groove (about 28; FIG. 3/about 12’; FIG. 12) is larger than or equal to an inner width of outer opening groove (about 26; FIG. 3/about arrow 20’; FIGS. 12 and 13); a side edge of the enclosing sheet (along 56; FIG. 12 and expounded in paragraph 0037) is fixed to a first inner tube (46’, as explained in paragraph 0037), and upper (engaged within 12’; FIG. 12) and lower ends (engaged within 28’; FIG. 9) of the first inner tube extend out of the upper and lower ends of the enclosing sheet (as understood through the engagement regions 12’; FIG. 12 and 28’; FIG. 9) the first inner tube is mounted straight along the outer opening groove (as illustrated in FIG. 12 and 13) in the lateral surface of the support leg (as illustrated in FIG. 13), and an upper end of the support leg (about 12’; FIG. 13) is sleeved with a first retaining collar (42; FIG. 13), and the first retaining collar further covers the upper end of the first inner tube (as illustrated in FIG. 13); a lower end of the support leg is sleeved with a foot pad (within 50; as illustrated in FIG. 15), and the foot pad further covers the lower end of the first inner tube (as illustrated about 52 in FIG. 15 and correspondent with 28’ in FIG. 9); the 
Regarding claim 2, Pacella discloses (FIGS. 13) bedframe defined in claim 1, wherein a diameter of the first inner tube (46’; FIG. 13) is smaller than or equal to the width of outer opening groove (about 12’; FIG. 13).
Allowable Subject Matter
Claims 3 potentially objected to (pending correction of the 112 rejections above) as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: With regard to claim 3 (and dependent claims thereof) the limitation “wherein the enclosing frame (1) includes a plurality of support crossbeams (11), joints (12) connected between adjacent support crossbeams (11), a connecting rod (13) which is located at the lower end of the joint (12) and is foldable relative to the joint (12), the connecting rod (13) is inserted in the upper end of the support leg (2)” is recited. Wherein it is observed that in the art of record (Pacella; Rampton (U.S. Pub. No. 20120216346); Casati Troutman (U.S. Pub. No. 2006/0185082); Burns et al. (U.S. Pat. No. 9848714); Chen et al. (U.S. Pat. No. 7752688); and Mitchell (U.S. Pat. No. 2617999)) the art either recognized foldable legs that possessed a connecting rod that connected between the joint and the leg, or otherwise that provided a leg with a channel therealong with a larger or equal opening width than/with the inner width of the opening groove. But to combine the two appears to introduce a degree of impermissible hindsight bias that the art cannot overcome. Further, there would be a degree of unpredictability with the combination thereof as the larger opening width is necessary to be contiguous/continuous with the entirety of the channel leg, however, there is no teaching that avails the retaining collar to engage the top of the first inner tube while simultaneously permitting the leg to pivot/fold relative to the .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional references cited on the Notice of References Cited (PTO-892) were considered pertinent because the address the state of the art concerning bed frames, playpens, cribs, and similar.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Luke F Hall whose telephone number is (571)272-5996.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/LUKE HALL/Examiner, Art Unit 3673      
/NICHOLAS F POLITO/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        8/16/2021